—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 27, 1997, convicting him of murder in the second degree and attempted murder in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to the trial court’s charge on attempted murder in the first degree are unpreserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467). In any event, the charge, taken in its entirety, conveyed the correct legal standard (see, People v Hernandez, 93 NY2d 261, 272; People v Coleman, 70 NY2d 817).
The defendant waived his right to be present at the sidebar conferences during jury selection (see, People v Peterson, 262 AD2d 502; People v Yeldon, 251 AD2d 1047; see also, People v Spotford, 85 NY2d 593).
*461The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Luciano, Smith and Crane, JJ., concur.